       Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  UNITED STATES OF AMERICA,

  v.                                              No. 1:17-CR-0229-AT-CMS
  JARED WHEAT, JOHN
  BRANDON SCHOPP, and HI-
  TECH PHARMACEUTICALS,
  INC.,

         Defendants.


 DEFENDANTS JARED WHEAT AND HI-TECH PHARMACEUTICALS,
            INC.’S FRANKS PRE-HEARING BRIEF

        COME NOW Defendants Jared Wheat and Hi-Tech Pharmaceuticals, Inc., by

and through their undersigned counsel, and file this brief regarding the evidence

established at the recent Daubert hearing as it bears on the issues to be decided at

the Franks hearing.

                                   Introduction

        This Court heard testimony on Defendants’ Motion to Exclude the Testimony,

Declarations/Reports, and Opinions of FDA-FCC Chemists Caroline Kelley, Merrie

P. Jackson, and Enrique Yanes Santos on December 15-16 and December 18, 2020.

Doc. 318. At the conclusion of that hearing, this Court asked the parties to submit a
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 2 of 12




brief before the Franks hearing to summarize what the Daubert hearing testimony

established and how it relates to the issues at the Franks hearing. The Court also

requested a timeline of all relevant events. Defendants’ version of this timeline is

attached to this brief as EXHIBIT B.

                              I.    Statement of Facts

       In their motion for a Franks hearing, Defendants made a substantial

preliminary showing that Agent Brian Kriplean misrepresented and omitted

information about several facts that were material to Magistrate Judge Vineyard’s

probable cause determination, either deliberately or with reckless disregard for the

truth. Doc. 191 at 8-11.

      The Government did not dispute that Agent Kriplean made these

misrepresentations and omissions deliberately or recklessly; the Government

claimed only that Agent Kriplean’s misleading statements in the affidavit were not

material to the probable cause determination. Doc. 218 at 6-11. In a November 6,

2020 Order, Judge Totenberg rejected the Government’s argument and ordered a

hearing on Defendants’ Franks challenge because an honest affidavit would have

communicated the following to the reviewing magistrate:

            We tested the products we received from Hi-Tech through
            two methods and those tests did not reveal the presence of
            anabolic steroids. We asked the lab to test the products
            again using a more sensitive test, and those tests did not

                                         2
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 3 of 12




            reveal the presence of anabolic steroids. We asked the lab
            to test the products a third time using an even more
            sensitive test, and those tests revealed the presence of only
            trace amounts of steroids at levels not sufficient to be
            biologically active. These results are consistent with the
            manufacturing process for making DHEA, a legal
            substance. We did not take the opportunity to quantitate
            those trace levels, so we do not know exactly how low the
            levels of anabolic steroids in the Hi-Tech products are.

Doc. 363 at 7-8.

      While further testimony is needed to develop some of the misrepresentations

and omissions identified in Defendants’ motion for a Franks hearing, the testimony

at the Daubert hearing addressed the following:

   • That, even after multiple rounds of testing, the FCC did not initially discover
     any Schedule III anabolic steroids in the Hi-Tech products Agent Kriplean
     submitted in 2016, and promptly informed him of that fact;
   • That the FCC’s initial finding of Schedule III anabolic steroids in one of the
     Hi-Tech products Agent Kriplean submitted in 2017 was contradicted by later
     testing that Agent Kriplean did not agree to until long after the search warrants
     had issued;
   • When FCC analysts were finally able to identify Schedule III anabolic steroids
     in some of the Hi-Tech products, they only found minute levels, and
     immediately made that clear to Agent Kriplean;
   • That when a third round of testing using a highly sensitive method of analysis
     (LC-MS3) identified Schedule III anabolic steroids in some of the products
     that had originally tested negative for Schedule III anabolic steroids, it was
     clear that these anabolic steroids were only present at minute levels;
   • That Agent Kriplean directed the FCC not to quantitate these anabolic steroids
     before submitting his search warrant affidavit.




                                          3
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 4 of 12




                    II.   The Evidence at the Daubert Hearing1

      A. Even after multiple rounds of testing, the FCC did not initially
         discover any Schedule III anabolic steroids in any of the Hi-Tech
         products Agent Kriplean submitted for analysis in 2016, and promptly
         informed him of that fact.

      Agent Kriplean first asked the FCC to analyze two separate batches of Hi-

Tech products on October 19, 2016. The first batch was assigned FACTS No.

984260 and contained three products:

         • Androdiol (item 1)
         • 1-AD (item 2)
         • 1-Testosterone (item 3)

The second batch was assigned FACTS No. 984276 and contained five products:

         •   Equibolin (item 1)
         •   Superdrol (item 2)
         •   Dianabol (item 3)
         •   Decabolin (item 4)
         •   Arimiplex (item 5)

Defense Ex. 2, 3.




1
 The Daubert hearing transcripts are filed in the record as Doc. 369 (December 15,
2020); Doc. 370 (December 16, 2020) and Doc. 371 (December 18, 2020). In this
brief, Defendants cite these transcripts as “Tr.” Followed by the page and line
numbers.


                                        4
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 5 of 12




      Enrique Santos did the first round of testing on 984260 using LC-MS on

November 16, 2016 and found no Schedule III anabolic steroids in any of the

products. Tr. at 363:23-364:17; Defense Ex. 20, ¶ 5. His supervisor, Thomas

Brueggemeyer, called Agent Kriplean on November 28, 2016 and reported that fact

to him. Tr. at 369:17-370:6; Defense Ex. 12. After that call, Dr. Brueggemeyer

ordered Dr. Santos to test 984260 and 984276 again, with another form of LC-MS.

Tr. at 365:14-366:13; Defense Ex. 12. This time, Dr. Santos identified trace amounts

of Schedule III anabolic steroids in all three products in 984260 and two of the

products (Equibolin and Superdrol) in 984276 on January 19, 2017. Defense Ex.

20, ¶ 8.

      After consulting with Agent Kriplean on November 28, 2016, Brueggemeyer

also decided to use a different testing method on 984260 and 984276: GC-MS.

Defense Ex. 12. Dr. Santos testified that it is “[n]ot really” part of FCC’s standard

operating procedure to use both LC-MS and GC-MS to test samples because “[e]ach

technique we have a criteria for the full identification of components. So in most of

the cases we don’t have to.” Tr. at 329:2-8. Caroline Kelley confirmed that Dr.

Brueggemeyer told her to conduct GC-MS testing only after he spoke with Agent

Kriplean. Tr. at 19:8-11; Tr. at 44:24-45:1.




                                         5
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 6 of 12




      Caroline Kelley performed both derivatized and underivatized GC-MS

analysis on both 984260 and 984276 on December 1, 2016. Tr. at 12:20-13:2;

Defense Ex. 11, ¶¶ 21-24. With respect to 984260, she found no Schedule III

anabolic steroids in Androdiol with either type of GC-MS testing and only a tentative

trace amount of a Schedule III anabolic steroid in 1-AD and a questioned match for

1-Testosterone. Tr. at 27:22-28:4; Defense Ex. 2. She used one method of GC-MS

testing and found a possible Schedule III anabolic steroid in 1-Testosterone, but

when she used the second type of GC-MS testing on that same product, no anabolic

steroids were identified. Defense Ex. 11, ¶ 22. She admitted that interconversion

in her own equipment could be behind the purported presence of trace amounts of

Schedule III anabolic steroids, or that cross-contamination may have caused those

results. Tr. at 20:12-21. With respect to 984276, Ms. Kelley found no Schedule III

anabolic steroids in any of the products, other than a “questioned match” for

Schedule III anabolic steroids in Equibolin using derivatized GC-MS that could not

be confirmed using underivatized GC-MS. Tr. at 33:1-9; Defense Ex. 3.

      After Ms. Kelley’s multiple tests of the products in 984260 and 984276, Dr.

Santos analyzed them all yet again. Dr. Steve Bannister testified that, as Ms. Kelley

and Dr. Santos tested these products again and again, they “used a variety of

chromatographic mass spectrometric combinations, some of which were -- were


                                         6
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 7 of 12




very significantly higher in selectivity than others.” Tr. at 578:14-16. This time, Dr.

Santos found a trace level of Schedule III anabolic steroids in all three products in

984260 and a trace level of Schedule III anabolic steroids in two products (Equibolin

and Superdrol) in 984276. Defense Ex. 2, 3.

      The FCC sent Agent Kriplean written reports on 984260 and 984276 on

January 30, 2017 that described the GC-MS and LC-MS analyses. Defense Ex. 2,

3.

      B. The FCC’s initial finding of Schedule III anabolic steroids in one of
         the Hi-Tech products Agent Kriplean submitted in 2017 was
         contradicted by later testing that Agent Kriplean did not authorize
         until long after the search warrants had issued in reliance on his
         affidavit.

      Agent Kriplean sent FCC a third batch of Hi-Tech products on August 23,

2017, almost a year after the lab had received and tested 984260 and 984276. Tr. at

at 347:19-22. It was assigned FACTS No. 1022792 and contained four products:

             •   Equibolin (item 1)
             •   Superdrol (item 2)
             •   Androdiol (item 3)
             •   1-AD (item 4)

      These products were included and had already been tested in 984260 and

98476 but were taken from a different manufacturing lot number than those Agent

Kriplean previously submitted. Tr. at 348:7-9. Unlike its approach to testing 984260



                                          7
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 8 of 12




and 984276, when it used multiple rounds of increasingly selective versions of LC-

MS and GC-MS, the FCC tested these products on August 24, 2017, using only LC-

MS. Tr. at 348:19-25. Although LC-MS did not detect any Schedule III anabolic

steroids in the 1-AD Agent Kriplean sent the lab on October 9, 2016, a trace amount

of Schedule III anabolic steroids was found with LC-MS in the 1-AD Agent Kriplean

sent the lab on August 23, 2017. Defense Ex. 4. The FCC sent Agent Kriplean a

written report on 1022792 on September 14, 2017 that described the LC-MS

analysis. Id.

      Only months after Magistrate Judge Vineyard issued the premises search

warrants on September 28, 2017 in reliance on Agent Kriplean’s affidavit did Agent

Kriplean direct the FCC to quantitate the Schedule III anabolic steroids it had

identified in 1022792. The FCC’s report of its qualitative testing of 1022792 on July

17, 2018 revealed that Ms. Kelley’s GC-MS analysis of 1-AD failed to confirm the

presence of the Schedule III anabolic steroid Dr. Santos told Agent Kriplean he

found on September 14, 2017. Tr. at 81:3-14, Defense Ex. 6.

      C. When FCC analysts were finally able to identify Schedule III anabolic
         steroids in some of the Hi-Tech products, they only found minute
         levels of them, and immediately made that clear to Agent Kriplean.

      On December 8, 2016, Dr. Brueggemeyer spoke with Agent Kriplean about

this case. Defense Ex. 13. Ms. Kelley testified that during that telephone call, Dr.


                                         8
     Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 9 of 12




Brueggemeyer told Agent Kriplean that all of the FCC testing had revealed only

trace amounts of Schedule III anabolic steroids in some of the products. Tr. at 47:11-

48:1; Tr. at 377:11-14. Dr. Brueggemeyer also told Agent Kriplean that these results

could be the result of sample cross-contamination, or interconversion within the

FCC’s GC-MS equipment. Tr. at 20:12-21, 47:22, 52:5-8. Ms. Kelley also testified

that the contradictory results her various methods of GC-MS yielded with respect to

the 1-Testosterone sample could be due to the extremely low level of the Schedule

III anabolic steroid relative to the other components in the product. Tr. at 82:18-20.

      D. Agent Kriplean directed the FCC not to perform the testing that
         would have made it impossible for him to deny that what Schedule III
         anabolic steroids were found in the Hi-Tech products were only
         infinitesimally small traces in them.

      Because what evidence of Schedule III anabolic steroids Dr. Santos and Ms.

Kelley were eventually able to eke out of the products in 984260 and 984276 was so

minute, they called Agent Kriplean on January 18, 2017 to ask him if he wanted

them to quantitate these trace levels. Agent Kriplean told them not to provide him

with that information, without explaining why. Tr. at 53:8-25; Tr. at. 368:7-14;

Defense Ex. 15. Ms. Kelley testified that the major components she found in each

of the products were different versions of the legal substance DHEA. Tr. at 155:20-

156:1-3; Defense Ex. 2, 3. Ms. Kelley testified that the lack of quantitative testing

made it impossible to know whether the trace amounts of Schedule III anabolic

                                          9
    Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 10 of 12




steroids in the samples were simply impurities. Tr. at 59:8-16. She explained that

the best way to determine what components are in a sample and how much of each

component is present is to perform both qualitative and quantitative testing of the

sample. Tr. at 51:22-52:4. The importance of quantitating Ms. Kelley’s and Dr.

Santos’s qualitative testing in order to understand the truth of what it did or did not

signify was made abundantly clear when Agent Kriplean finally agreed to permit the

FCC to quantitate these samples in mid-2018, long after his affidavit had convinced

Magistrate Judge Vineyard to issue the premises search warrants. That quantitative

testing documented the vanishingly small amounts of Schedule III steroids in any of

the products. And, for the first time, the FCC also conducted GC-MS qualitative

testing on 984260, 984276 and 1022792. That qualitative testing contradicted Dr.

Santos’s claim in his September 14, 2017 report that any Schedule III anabolic

steroid was present in the 1-AD sample submitted in 1022792.                The FCC

documented both the quantitative and additional qualitative testing in a July 17, 2018

written report to Agent Kriplean. Tr. at 81:3-14; Defense Ex. 6.

      E. The FCC testing gave Agent Kriplean no evidence at all to suspect that
         any Schedule III anabolic steroids were added by Hi-Tech knowingly
         or that the products were labeled with an intent to defraud.

      When the FCC offered to quantitate its results in order to further address that

issue prior to the date Agent Kriplean submitted his search warrant affidavit, Agent


                                          10
    Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 11 of 12




Kriplean directed Ms. Kelley and Dr. Santos not to do so, in a telephone call on

January 18, 2017. Tr. at 53:11-25; Defense Ex. 15.

      Even prior to that conversation, Dr. Brueggemeyer warned Agent Kriplean on

December 8, 2016 that the minute levels of Schedule III anabolic steroids his

analysts had finally detected in 984260 and 984276 made it impossible to determine

if they were added intentionally or inadvertently. Tr. at 378:14-379:5; Defense Ex.

13. But Agent Kriplean told him that fact didn’t matter. Tr. at 49:17-20; Defense

Ex. 13.

          The prosecution disavowed Agent Kriplean’s position on that point at the

Daubert hearing: in response to this Court’s questions, the prosecution admitted that

whether Schedule III anabolic steroids were intentionally added to these Hi-Tech

products is relevant in light of the charges its office has brought against the

Defendants, because they are not strict liability crimes. Tr. at 493:16-22.

      Respectfully submitted this 29th day of January 2021.




/s/ Bruce H. Morris                           /s/ Arthur W. Leach
Bruce H. Morris                               Arthur W. Leach
Georgia Bar No. 523575                        Georgia Bar No. 442025
Finestone Morris & White                      The Law Office of Arthur W. Leach


                                         11
    Case 1:17-cr-00229-AT-CMS Document 382 Filed 03/05/21 Page 12 of 12




3340 Peachtree Road NW                         5780 Windward Parkway, Suite 225
Atlanta, Georgia 30326                         Alpharetta, Georgia 30005
404-262-2500                                   404-786-6443
BMorris@FMattorneys.com                        Art@ArthurWLeach.com
 Counsel for Defendant                          Counsel for Defendant
 Jared Wheat                                    Hi-Tech Pharmaceuticals, Inc.

/s/ James K. Jenkins                           /s/ Jack Wenik
James K. Jenkins                               Jack Wenik
Georgia Bar No. 390650                         Epstein Becker & Green, P.C.
Maloy Jenkins Parker                           One Gateway Center, 13th Floor
1506 Brandt Court                              Newark, New Jersey 07102
Boulder, Colorado 80303                        973-639-5221
303-443-9048                                   jwenik@ ebglaw.com
jenkins@mjplawyers.com                         Admitted Pro Hac Vice
  Counsel for Defendant                           Counsel for Defendant
  Jared Wheat                                     Hi-Tech Pharmaceuticals, Inc.

MICHAEL PRICE
Sr. Litigation Counsel, Fourth Amendment Center
National Association of Criminal Defense Lawyers
1660 L St. NW, 12th Floor
Washington, D.C. 20036
(202) 465-7615
Of Counsel*

* The NACDL Fourth Amendment Center provides training and direct litigation
assistance to defense lawyers in cases involving new technologies and challenges to
privacy rights in the digital age. In recognition of the significant search and seizure
issues raised by this case, and at the request of defense counsel, the NACDL Fourth
Amendment Center has provided pro bono assistance for the limited purpose of
preparing of this motion.




                                          12
